Title: Thomas Jefferson to John Adams, 23 January 1812
From: Jefferson, Thomas
To: Adams, John


          
                  Dear Sir 
                   
                     Monticello 
                     Jan. 23. 12.
          The messenger who carried my letter of yesterday to the Post-office brought me thence, on his return, the two pieces of homespun which had been separated by the way from your letter of Jan. 1. a little more sagacity of conjecture in me, as to their appellation, would have saved you the trouble of reading a long dissertation on the state of real homespun in our quarter. the fact stated however will not be unacceptable to you: and the less when it is considered as a specimen only of the general state of our whole country and of it’s advance towards an independance of foreign supplies for the necessary manufactures.
           
		   Some extracts from these volumes which I had seen in the public papers had prepared me to recieve them with favorable expectations. these have not been disappointed; for I have already penetrated so far into them as to see that they are a mine of learning & taste, and a proof that the author of the inimitable reviews of Ames & Pickering excels in more than one character of writing. the thanks therefore which I had rendered by anticipation only in my letter, I reiterate in this Postscript on a knolege of their high
			 merit, & avail myself of the occasion it furnishes of repeating the assurances of my sincere friendship & respect.
          
            Th:
            Jefferson
        